Title: From George Washington to Brigadier General Edward Hand, 6 February 1780
From: Washington, George
To: Hand, Edward


          
            Dr Sir,
            Morristown Feby 6th 1780
          
          The number of Genl Officers in Camp is so Small, & of that number, several very anxious for leave to be absent that I am, exceedingly distressed, & put to it to conduct the ordinary business of the Army, with the smallest degree of propriety. I must therefore request, that upon receipt of this Letter you will repair to Camp. With esteem & regard I am Dr Sir—Yr obt Servt
          
            Go: Washington
          
        